Citation Nr: 0612817	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-38 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
pes planus and, if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1944 to 
October 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The matter subsequently was transferred to 
the RO in Buffalo, New York.

In an unappealed October 1951 rating decision, the RO denied 
the veteran's claim for service connection for a bilateral 
foot condition.  That determination is final, and may not be 
reopened without evidence deemed to be new and material.  The 
current appeal comes before the Board from the RO rating 
decision of December 2003 which reopened the veteran's claim 
for service connection for bilateral pes planus and denied 
that claim on the merits.  However, before the Board may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  Furthermore, if 
the Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  
Consequently, the first issue that must be addressed by the 
Board is whether the previously denied claim ought to be 
reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.  An unappealed October 1951 rating decision denied the 
veteran's claim for service connection for a bilateral foot 
condition.  It was held that the flatfoot disorder existed 
prior to entry and was not aggravated by service.  He was 
provided notice and did not agree.

2.  The evidence added to the record since the October 1951 
rating decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for bilateral pes planus and is such that it 
raises a reasonable possibility that the claim could be 
substantiated.

3.  Bilateral pes planus was noted at the time the veteran 
entered active service, but the competent and probative 
medical evidence of record unequivocally preponderates 
against a finding that the pre-existing bilateral pes planus 
was permanently made worse by service.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1951 rating decision 
that denied service connection for a bilateral foot condition 
is new and material and the claim for service connection for 
bilateral pes planus is reopened.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107, 5108, 7104(b), 7105 (West 2002 & 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2005).

2.  The veteran's bilateral pes planus pre-existed active 
service and was not aggravated during his period of military 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed.Cir. Apr. 5, 2006).  In this letter, the veteran was 
advised to submit additional evidence to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The Board notes that the April 2003 "duty to assist" letter 
substantially complies with another of the Court's recent 
decisions in Kent v. Nicholson, No. 04-181 (Vet. App. Mar. 
31, 2006) and notified the veteran that evidence he submitted 
had to be both new and material in order to reopen his 
service connection claim.  Further, Kent is not otherwise at 
issue in view of the action taken herein to reopen the claim.

Here, the noted April 2003 "duty to assist" letter was 
issued before the appealed rating decision.  As indicated 
above, the RO has taken all necessary steps to both notify 
the veteran of the evidence needed to substantiate his claim 
and assist him in developing relevant evidence.  

The Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify in Mayfield, supra.  As 
explained below, new and material evidence has been submitted 
to reopen the veteran's claim, but the evidence does not show 
aggravation of the disorder during service warranting service 
connection.  In this case, the Board finds no possibility of 
prejudicial error to the veteran as neither the degree of 
disability nor the effective date of an award will be 
assigned in this case.  Any lack of notice here as to matters 
now required by Dingess/Hartman or Kent constitutes harmless 
error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The RO, in an October 1951 determination, denied the 
veteran's claim for service connection for a bilateral foot 
disorder.  The RO found at that time that the evidence did 
show the veteran's foot disorder pre-existed and was not 
aggravated by his military service.  The veteran, after 
notice, did not appeal the RO's decision, and it became 
final.

The evidence of record at the time of the RO's October 1951 
decision that denied entitlement to service connection for a 
bilateral foot condition included the veteran's service 
medical records.  The November 1944 induction examination 
notes that the veteran had a pre-existing foot condition.  It 
is indicated on entrance that he had 1st degree pes planus 
not considered disabling or disqualifying.

Two March 1945 service medical records reveal the veteran 
complained that his arch supports did not fit.  He contended 
that the old ones made his feet swell up and slide in the 
shoes.  Pes planus first degree bilateral was noted on the 
record.

The veteran was examined for discharge from service in 
September 1946.  The examination report notes that he had a 
slight pain in the left foot on walking and no abnormalities 
on the feet were noted.  

Post service, the veteran, who was 30 years old, underwent a 
VA examination in September 1951.  According to the 
examination report, the veteran complained that his feet 
tired and ached and he had to stay home from his civilian job 
for two weeks the previous year.  According to the 
examination report, the veteran dated his foot problem to 
basic training, his 1945 dispensary complaint about his arch 
supports, and a week's hospitalization in Germany while he 
was in service.  On examination, it was noted the veteran 
walked well and without a limp.  The feet showed no abnormal 
calluses.  His feet were well formed.  The examiner noted 
that when the veteran stood in a weight bearing position 
there was maybe very mild pronation.  The veteran's arches 
were flexible and quite well developed.  The examiner noted 
that the veteran could rise up on his toes and do a full deep 
squat.  X-rays revealed both feet were negative for bone 
pathology.  The diagnosis was that the veteran might have 
very mild pronation of about the first degree.  The feet were 
noted to appear almost within normal limits.  

The October 1951 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
The Board must take note of the basis of the RO's prior 
denial of the veteran's claim in determining whether new and 
material evidence was received to reopen his claim and 
whether the veteran received proper notice under the VCAA.  
See Kent, supra.  In the October 1951 rating decision, the RO 
denied service connection for the veteran's bilateral foot 
condition because there was no evidence the pre-existing pes 
planus was aggravated during service.

In making the determination whether new and material evidence 
has been received, the Board must look at all of the evidence 
submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
October 1951 decision, which was the last final adjudication 
that disallowed the veteran's claims.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in October 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in October 2002.  The evidence 
added to the record includes copies of service medical 
records (SMRs) already on file, a VA outpatient medical 
record dated in June 2003, non-VA private medical records 
dated from April  2001 to March 2004, and three physician 
statements.

Two March 1945 SMRs received after the RO's prior decision 
are copies of SMRs in the record at the time of the prior 
decision and are referred to above.

Also added to the evidence since the prior RO decision are 
private medical records from the veteran's podiatrist.  Many 
of these records describe treatment for mycotic nails or 
other foot complaints.  However, an August 2002 record 
reveals the veteran requested arch support insoles for his 
right foot.

A September 2002 private medical record reflects painful 
arches and nails.  Pain on the arch was with palpation to 
plantar fascia.  The podiatrist planned to provide the 
veteran arch supports when he followed up in four weeks.

An October 2002 private medical record reveals the veteran 
complained of right foot pain and the podiatrist recommended 
a padded shoe for the right foot to lower pronation and 
support the arch.

A November 2002 private medical record reflects the veteran's 
complaint of pain in his right arch.

December 2002 private medical records reflect complaints of 
pain in the right arch.  Skin was intact bilaterally with no 
current sign of infection.  The podiatrist noted the veteran 
was using the wrong shoe insert.

A January 2003 private medical record reflects the veteran's 
complaint that shoe inserts did not relieve his pain.  The 
podiatrist assessed possible plantar fasciitis complicated by 
arthritis.

A February 2003 private medical record reflects an assessment 
that the pain in the veteran's feet was due to 
osteoarthritis.

February and April 2003 private medical records reflect the 
veteran had no current pain in his arches bilaterally.

A May 2003 private medical record reveals the veteran 
believed that his arches fell and the podiatrist adjusted 
shoe inserts to support the arch.  There was no sign of 
infection or ulcer bilaterally.

A June 2003 VA podiatry clinic record reflects the veteran's 
complaint of pain in the instep of his left foot because a 
brace was sliding forwards.  X-rays revealed severe 
degenerative arthritis in the first metacarpophalangeal joint 
(MPJ).  The VA podiatrist opined that a customized rigid 
soled shoe with the brace incorporated would be advantageous 
as well as a double edge adhesive.

July 2003 private medical records reflect the veteran was 
seen for follow up of foot and arch pain.  He had no pain in 
his feet, but related occasional mid-foot pain.  It was noted 
a previous x-ray showed advanced arthritis.  Skin was intact 
with no sign of infection or ulcer bilaterally.  The 
assessment was occasional foot pain secondary to arthritis 
and possible plantar fasciitis.  

August 2003 private medical records note foot pain complaints 
were resolved as the veteran adjusted to a padded left foot 
brace.  A shoe insert for the right foot worked as well.  No 
palpable bilateral pain was noted nor any sign of infection 
or bilateral ulcer.

In a signed statement received in December 2003 from M.A., 
D.P.M., the veteran's podiatrist, it was noted the veteran 
had a great deal of difficulty walking due to increased pain, 
which had increased significantly during the previous year.  
An x-ray revealed significant arthritis and a neurologic exam 
of the feet suggested advancing neuropathy.  Dr. M.A. noted 
the veteran was not a diabetic, and opined that the cause of 
the veteran's current conditions could be his exposure 
incurred during military service.  Dr. M.A. also noted the 
veteran had a stroke which affected his left leg and foot.  
The podiatrist noted the veteran might apply for disability 
in which case Dr. M.A. opined that the veteran's current 
conditions qualified him because he was unable to ambulate 
safely on his own.

A March 2004 private medical record reveals a 1 centimeter 
scab on the left foot secondary to friction from a shoe seam.  
The podiatrist noted possible neuropathy.  The shoe was 
adjusted to remove seam friction.  

In a November 2004 signed statement, Dr. M.A. opined that the 
veteran's foot condition was aggravated by his service.  Dr. 
M.A. contended that the veteran entered service with a foot 
condition and that same condition worsened during service.  
Pes planus bilateral also added to the severe arthritic 
changes the podiatrist said he viewed that day on an x-ray.  
Recent foot x-rays of the veteran showed degenerative joint 
disease out of proportion to the normal.  The podiatrist 
attributed this to the veteran's previous condition of pes 
planas "aggravated by the workload you would normally expect 
to receive in service."

In a March 2005 signed statement, Dr. M.A. states the 
veteran's pain was due to arthritic changes in the midtarsal 
and MPJ.  He diagnosed second degree pes planus deformity.  A 
decreased sharp/dull sensation was due possibly to the onset 
of neuropathy.

The evidence received since the October 1951 RO decision also 
includes a June 2003 VA outpatient medical record, non-VA 
medical records from April 2001 to November 2004, and three 
statements from the veteran's podiatrist received in December 
2003, November 2004, and March 2005.  While some of this new 
evidence is cumulative or redundant of evidence received 
before the RO's October 1951 decision, two of the written 
statements from the veteran's podiatrist are definitely new 
and material evidence under the standard found at 38 C.F.R. 
§ 3.156(a).  In the December 2003 statement, Dr. M.A. opined 
that the cause of the veteran's current conditions could have 
been his exposure incurred during military service.  Nearly a 
year later the podiatrist opined that the veteran's foot 
condition was indeed aggravated by his service and that pes 
planus bilateral also added to severe arthritic changes the 
veteran recently exhibited.

Dr. M.A.'s written statements are new because they were not 
considered by the RO before the prior decision.  The first 
two statements are material because, alone or with the other 
evidence of record, these statements relate to the 
possibility of establishing the fact that the veteran's pre-
existing disorder was aggravated during service.  At this 
point, the Board will presume the credibility of the new and 
material evidence received, evidence which raises a 
reasonable possibility of substantiating the veteran's claim.  
Thus the claim is reopened.

III.  Service Connection

Pursuant to 38 U.S.C.A. §§ 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
active military service.  See also 38 C.F.R. § 3.303.  
Service connection also may be granted for aggravation of a 
pre-existing disability.  See 38 C.F.R. § 3.306.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a), (b).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by § 3.306 applies only if 
there is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  In addition, "[t]he 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment . . . will not be considered 
service-connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provided that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted merely by proof of the pre-existence of the disorder 
in issue, while the statute declares that the condition must 
be both shown to have existed before service and not to have 
been aggravated by service.  The Court, in Cotant v. 
Principi, 17 Vet. App. 116 (2003), identified that apparent 
conflict between the statute and regulation, and the VA 
General Counsel issued a precedential opinion, VAOPGCPREC No. 
3-2003 (July 16, 2003), holding § 3.304(b) invalid insofar as 
it required a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the pre-existing condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Here the presumption of soundness is rebutted as the defect 
was noted at the time of entry into service.  First degree 
pes planus was noted at the time of examination at entry into 
service.

The Court consistently has stated that "temporary or 
intermittent flare-ups during service of a pre-existing 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  See Maxson v. West, 12 
Vet. App. 453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

The veteran has contended that service connection should be 
granted for bilateral pes planus.  The competent and 
probative medical evidence of record demonstrates that this 
was a pre-existing disorder that was not aggravated by 
service.  

In support of his claim, the veteran points to recent written 
statements from his podiatrist, who opined that the veteran's 
foot disorder was aggravated by service.  However, Dr. M.A.'s 
statements are brief and conclusory and without reference to 
factual predicates.  There is no indication in the record 
that the podiatrist ever reviewed the veteran's service 
medical records rather than rely on the veteran's history of 
the disorder.  The Board also notes that in the statement 
received in December 2003, Dr. M.A. offered a conditional 
opinion that the veteran's foot disorder related to service 
because the veteran was not diabetic.  The podiatrist did not 
explain the significance of this observation.  Then, 11 
months later, Dr. M.A. definitely asserts that the veteran's 
condition was aggravated by his military service 60 years 
before.  Nevertheless, Dr. M.A.'s November 2004 statement is 
conclusory and without factual foundation.  He agrees that 
pes plenus was a pre-existing condition, but then asserts it 
worsened during service and added to current severe arthritic 
changes in the veteran.  The statement does not reveal or 
develop how the podiatrist arrived at these conclusions.  
When discussing the veteran's possible disability 
application, the podiatrist states that he believed the 
veteran was qualified because the veteran currently could not 
ambulate safely on his own.  Nowhere in these two statements 
does the veteran's podiatrist attempt to explain aggravation 
of pes planus during service.

The evidence in this case clearly and unmistakably 
established that, when he was examined for entry into service 
in November 1944, the veteran's pre-existing pes planus was 
noted on the induction exam.  His service medical records 
reveal only one instance when he complained about the arch 
supports for his shoes.  When examined for discharge in 
September 1946, a notation was entered that he had a slight 
pain in the left foot on walking and that no abnormalities on 
the feet were noted.  

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

Before the presumption of aggravation may be applied, it must 
be shown by competent medical evidence that the disorder 
underwent an increase during service, unless there is a 
specific finding that the increase was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Thus, the 
next question, under the second prong of the Wagner analysis, 
is whether the evidence clearly and unmistakably demonstrates 
that the pre-existing disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d at 1097.  As noted 
previously, the service medical records reflect only one 
complaint for the veteran's pes planus.  At separation, no 
abnormalities were noted.  Six years later, at his VA 
examination, the diagnosis was possible very mild pronation 
of about the first degree.  The veteran's bilateral pes 
planus was noted as first degree in 1944.  It was noted as 
second degree only 60 years later in the last bit of evidence 
to be received.  The objective and competent medical evidence 
of record reflects that there was no permanent aggravation of 
the veteran's per planus during service.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  But, we are 
mindful that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

While the opinion of Dr. M.A. is perhaps more specific, his 
opinion was based upon a history provided by the veteran.  
See Reonal and LeShore, supra.  Dr. M.A. said that the 
veteran's current condition relates back to a pre-existing 
condition that was aggravated by service.  However, as set 
forth in detail above, there is no evidence, certainly no 
medical evidence, that the veteran's pes planus was 
aggravated during his period of active service.  Thus, Dr. 
M.A. assumed facts not in evidence, and his opinion, although 
doubtless sincerely rendered, is, for that reason, not 
accorded great weight by the Board.  See Reonal, supra.  His 
opinions are both equivocal and speculative.  The podiatrist 
does not factually establish or explain the sequence of 
medical causation using the facts applicable in the veteran's 
case.  Such speculation is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992).

On the other hand, the VA examiner in 1951, who thoroughly 
reviewed the service medical records, diagnosed a possible 
very mild pronation of about the first degree.  He noted the 
veteran's feet appeared almost within normal limits and 
showed no abnormal calluses and that the veteran walked well 
and without a limp.  His report reveals that x-rays then 
showed that both feet were negative for bone pathology as 
well.  Nearly five years after discharge, the veteran was 
able to rise up on his toes and do a full deep squat.  Thus, 
when reviewed with the service medical records, there seems 
to be no permanent worsening of the feet.

The Board is persuaded that the opinion of the September 1951 
VA examiner is more convincing, in that this examiner 
reviewed the medical evidence in the file, and this 
physician's opinion reflects a considered analysis of the 
pertinent criteria.  As to the December 2003 and November 
2004 signed statements from the veteran's podiatrist, the 
Board finds that he did not clearly attribute the veteran's 
pes planus to service, rather only to the veteran's account 
of trauma in service.  Also, there is no discussion of the 
veteran's post-service history of any work-related injury.  
See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1996) 
(suggesting that bare transcription of lay history, 
unenhanced by additional comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.).  See also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

For all the above reasons, as detailed above, the Board finds 
that, when all the objective medical evidence is viewed as a 
whole, it clearly and unmistakably establishes that the pre-
existing bilateral pes planus was not aggravated during 
active service. 

To the extent the veteran also contends that his bilateral 
pes planus was due to active service, the Board refers to 
contemporaneous documentation which shows the pes planus pre-
existed and were not aggravated by service.  There is no 
legal basis then to look at in-service aggravation.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for pes 
planus must be denied.


ORDER

New and material evidence having been received, the claim is 
reopened and allowed to that extent.  Service connection for 
bilateral pes planus is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


